Exhibit 10.2


MANAGEMENT SERVICES AGREEMENT
This Management Services Agreement (this “Agreement”) is entered into as of July
14, 2016 by and between TRT LeaseCo, LLC, a Delaware limited liability (the
“Company”) and DGI-BNSF Corp., a Delaware corporation (the “Service Provider”).
The Company and the Service Provider are sometimes referred to collectively
herein as the “Parties” and individually as a “Party”.
PRELIMINARY STATEMENT
The Company desires to receive certain financial and management services from
the Service Provider, and the Service Provider desires to perform such services
for the Company, in each case on the terms and subject to the conditions set
forth in this Agreement.
AGREEMENTS
Intending to be legally bound, the Parties hereby agree as follows:
1.Appointment of the Service Provider. On the terms and conditions set forth in
this Agreement, the Company hereby appoints the Service Provider, and the
Service Provider hereby accepts its appointment, as a provider of certain
financial and management services to the Company as described herein.


2.Scope of Services. The Service Provider will render or cause to be rendered
(either directly or by or through an Affiliate of Service Provider) the
following financial and management services to the Company Group (as hereinafter
defined): (i) the Service Provider will provide certain financial protections
(the “Guarantor Services”) for the benefit of the Company Group by causing
Terracap Management Inc. (“Terracap”) to act as the “Indemnitor” under that
certain Indemnity and Guaranty Agreement, dated March 12, 2015, from Terracap in
favor of Wells Fargo Bank Northwest, N.A., as trustee (the “Indemnity and
Guaranty Agreement”), subject to Section 7 hereof; (ii) the Service Provider
will provide personnel to serve as certain executive officers of CMC (as
hereinafter defined) and its subsidiaries (including the Company) (the
“Executive Officer Services”); (iii) the Service Provider will provide not less
than two (2) individuals to serve as directors on the Company’s board of
directors (the “Director Services”); and (iv) the Service Provider will provide
asset management services to the Company Group as the Company may reasonably
request from time to time, which services shall include, without limitation,
day-to-day communication with the tenant and mortgage lender of the Subject
Property (as hereinafter defined), management of the Subject Property, obtaining
offers for and negotiating the sale or refinancing of the Subject Property, and
obtaining agreement of tenants as to and negotiating restructuring or extension
of leases relating to the Subject Property (the “Asset Management Services” and,
collectively with the Guarantor Services, Executive Officer Services and
Director Services, the “Services”). The Service Provider will use its reasonable
best efforts to cause its employees and agents to provide the Company Group with
the benefit of their special knowledge, skill and business expertise to the
extent relevant to the business and affairs of the Company Group. The Service
Provider and its officers, directors, managers, Affiliates, employees,
controlling Persons, agents and representatives will devote so much of their
time and efforts as reasonably necessary and appropriate to perform the
Services.


3.Compensation; Defined Terms. During the term of this Agreement and in
consideration for the Services, the Company shall pay the Service Provider the
fees set forth in this Section 3 (collectively, the “Service Fees”), which shall
accrue interest free and shall be payable in full to the Service Provider upon,
but not before, a Sale Transaction, Refinance Transaction, Lease Transaction or
BNSF Transaction (as applicable). The following Services Fees will be paid to
the Service provider from the Applicable Fee Amount (and solely from the
Applicable Fee Amount) with respect to the Sale Transaction, Refinance
Transaction, Lease Transaction or BNSF Transaction, as applicable:


(a)With respect to the Guarantor Services, an amount per calendar year equal to
(x) 0.0025 multiplied by (y) the amount representing the average monthly balance
of the Note (as defined below) outstanding as of the last calendar day of each
month in such calendar year for so long as the Service Provider is rendering the
Guarantor Services;


(b)With respect to the Executive Officer Services, an amount per calendar year
equal to $1.00.


(c)With respect to the Director Services, an amount per calendar year equal to
$1.00.


(d)With respect to the Asset Management Services, an amount equal to the
remaining Applicable Fee Amount for the Sale Transaction, Refinance Transaction,
Lease Transaction or BNSF Transaction (as applicable), after giving effect to
the payments set forth in Sections 3(a) through 3(c) of this Agreement.





--------------------------------------------------------------------------------

Exhibit 10.2


Services Fees for Asset Management Services with respect to any Sale Transaction
shall be payable at the closing of such Sale Transaction. Services Fees for
Asset Management Services with respect to any Refinance Transaction, Lease
Transaction or BNSF Transaction shall be payable on a periodic basis (but not
less than quarterly) following the closing of such Refinance Transaction, Lease
Transaction or BNSF Transaction (as the case may be).
For the avoidance of doubt, and notwithstanding anything to the contrary in this
Agreement, in no event shall the aggregate amount of Service Fees due or payable
hereunder exceed the total Applicable Fee Amount in respect of all Sale
Transactions, Refinance Transactions, Lease Transactions and/or BNSF
Transactions.
For purposes of this Agreement, the following terms shall have the following
meanings:
“Affiliate” means, with respect to any Person, (a) any other Person that
controls, is controlled by, or is under common control with such Person, and
(b) any officer, director or shareholder of such Person. For purposes of this
definition, the term “control” of a Person shall mean the possession, directly
or indirectly, of the power to direct or cause the direction of the management
or policies of such Person, whether through the ownership of voting securities,
by contract or otherwise.
“Applicable Fee Amount” shall mean either (i) in the case of a Sale Transaction,
a one-time fee in an amount equal to: (w) 0.40 multiplied by (x) the Sale Amount
less the Threshold Amount; (ii) in the case of a Refinance Transaction or a
Lease Transaction, a periodic fee in an amount equal to: (y) 0.40 multiplied by
(z) the Net Excess Cash Amount as of the date such fee is payable; or (iii) in
the case of a BNSF Transaction, a periodic fee in an amount equal to: (y) the
applicable BNSF Factor multiplied by (z) the Net Excess Cash Amount as of the
date such fee is payable; provided, however, that the Applicable Fee Amount
payable under each of the foregoing clauses (i), (ii) and (iii) shall be
increased by any Loaned Amount (as defined in the Stockholders’ Agreement) if
CRIC TRT Acquisition LLC has properly exercised its rights in Section 15(b) of
the Stockholders’ Agreement.
“BNSF Factor” shall mean (a) 0.80 in the case of any BNSF Transaction that
closes on or prior to the third (3rd) anniversary of the date hereof, (b) 0.60
in the case of any BNSF Transaction that closes on or prior to the fifth (5th)
anniversary of the date hereof (but after the third (3rd) anniversary of the
date hereof) or (c) 0.40 in the case of any BNSF Transaction that closes after
the fifth (5th) anniversary of the date hereof. For purposes of this definition,
a BNSF Transaction shall be deemed to have “closed” on the date on which the
definitive document effectuating the applicable restructuring, modification or
amendment is duly executed and delivered by all parties thereto and becomes
effective.
“BNSF Transaction” shall mean any restructuring, modification or amendment of
that certain Lease dated as of June 1, 2014, between the Company, as landlord,
and BNSF Railway Company (f/k/a The Burlington Northern and Santa Fe Railway
Company), as tenant, as the same has been amended, modified and supplemented.
“CMC” shall mean CMC Industries, Inc., a Texas corporation.
“Company Group” shall mean the Company, CMC and each subsidiary of CMC,
collectively.
“Company Group Responsible Party” shall mean any of (i) KFS, (ii) any subsidiary
of KFS other than members of the Company Group, and (iii) any director, manager
or executive officer of KFS or any of its subsidiaries (including, without
limitation, the Company Group); provided, however, that “Company Group
Responsible Party” shall not include (A) any independent director or independent
manager of any of the foregoing, (B) Leo Schwartz or Larry Krauss or (C) any
Person appointed by Leo Schwartz or Larry Krauss.
“Contribution and Liability Satisfaction Amount” shall mean $1,500,000.00 plus
the aggregate amount of any and all (without duplication) (i) capital
contributions made to the Company Group by KFS or any of its Affiliates on or
after the date of this Agreement for payment of franchise taxes and
organizational expenses applicable to the Company Group, (ii) capital
contributions made to the Company Group by KFS or any of its Affiliates on or
after the date of this Agreement for any other purposes, and (iii) debt,
liabilities or other obligations of the Company Group (including any such debt,
liabilities or other obligations owed to KFS or any of its Affiliates, whether
pursuant to the Tax Allocation Agreement or otherwise), excluding the mortgage
loan evidenced by the Note and any obligations thereunder. In the event that the
Contribution and Liability Satisfaction Amount is used to calculate Applicable
Fee Amounts paid to the Service Provider more frequently than once annually in
connection with a Refinance Transaction, a Lease Transaction or a BNSF
Transaction, the Contribution and Liability Satisfaction Amount with respect to
payments made at times other than the end of a fiscal year of the Company may
include an amount equal to estimated taxes to be paid by the Company Group for
such fiscal year, and the Contribution and Liability Satisfaction Amount with
respect to the payment made at the end of such fiscal year shall be adjusted to
reflect the difference between the actual taxes paid by the Company Group at the
end of such fiscal year as compared with such estimated taxes (with a credit to
the benefit of the Service Provider in the event that the aggregate estimated
tax amount used to calculate the Contribution and Liability Satisfaction Amount





--------------------------------------------------------------------------------

Exhibit 10.2


for any previous periods within such fiscal year is greater than the actual
taxes for such fiscal year, and with a deduction to the Service Fees payable to
Service Provider in the event that the aggregate estimated tax amount used to
calculate the Contribution and Liability Satisfaction Amount for any previous
periods within such fiscal year is less than the actual taxes for such fiscal
year).
“Deed of Trust” shall mean that certain Deed of Trust, Security Agreement,
Assignment of Leases and Rents and Fixture Filing Statement, dated March 12,
2015, from TRT LeaseCo, LLC, a Delaware limited liability company, to Malcolm
Morris (as Deed of Trust Trustee) for the benefit of Wells Fargo Bank Northwest,
N.A., as trustee.
“KFS” shall mean Kingsway Financial Services Inc., an Ontario corporation.
“Lease Transaction” shall mean a restructuring, extension, modification or
amendment of any existing lease of the Subject Property or any portion thereof,
or any new lease of the Subject Property, other than a BNSF Transaction.
“Net Excess Cash Amount” shall mean, as to any Refinance Transaction, Lease
Transaction or BNSF Transaction, as of any given date, (i) the excess cash (net
of any estimated tax liabilities or other reasonably anticipated expenses or
obligations of the Company Group) of the Company Group resulting from such
Refinance Transaction, Lease Transaction or BNSF Transaction (as applicable),
less (ii) (X) any taxes triggered or incurred in connection with such Refinance
Transaction, Lease Transaction or BNSF Transaction (as applicable) and (Y) any
closing costs or transaction expenses (including reasonable expenses of outside
professional advisers) related to such Refinance Transaction, Lease Transaction
or BNSF Transaction (as applicable) payable to parties other than the Company or
any of its Affiliates, less (iii) the applicable Threshold Amount.
“Note” shall mean that certain 4.07% Senior Secured Note (No. R-1), Due May 15,
2034, with an initial principal face amount of $182,666,908.56, made by TRT
LeaseCo, LLC, a Delaware limited liability company, in favor of Wells Fargo Bank
Northwest, N.A., as trustee.
“Note Satisfaction” shall mean the full performance and satisfaction of any and
all obligations of TRT LeaseCo, LLC under, and the termination of, the Note.
“Note Satisfaction Amount” shall mean, as of any given time, the aggregate
amount required to be paid under the Note at such time in order to effectuate
the Note Satisfaction.
“Person” means any individual, partnership, corporation, limited liability
company, association, joint stock company, trust, joint venture, unincorporated
organization, other business entity, or governmental agency or authority.
“Refinance Transaction” shall mean a refinancing or restructuring of the
mortgage loan evidenced by the Note and secured by the Deed of Trust after which
the Company continues to own the Subject Property.
“Sale Amount” shall mean, with respect to any Sale Transaction, the actual
proceeds of such sale, net of (i) any taxes triggered or incurred in connection
therewith and (ii) any closing costs or transaction expenses (including
reasonable expenses of outside professional advisers) related to such Sale
Transaction payable to parties other than the Company or any of its Affiliates.
“Sale Transaction” shall mean a sale of the Subject Property or of the
beneficial ownership interest therein.
“Stockholders’ Agreement” shall mean that certain Stockholders’ Agreement dated
as of the date hereof, by and among CMC, CMC Acquisition, LLC, a Delaware
limited liability company, CRIC TRT Acquisition LLC, a Delaware limited
liability company, and each other Person that may execute such agreement from
time to time, as amended.
“Subject Property” shall mean that certain real property that is subject to the
Deed of Trust.
“Tax Allocation Agreement” shall mean the Second Amended and Restated Kingsway
Affiliated Group Tax Allocation Agreement dated as of December 1, 2013 (as the
same may be amended from time to time).
“Threshold Amount” shall mean an amount equal to (i) the Contribution and
Liability Satisfaction Amount, plus (ii) (A) with respect to any Sale
Transaction, the Note Satisfaction Amount, (B) with respect to any Refinance
Transaction, the Note Satisfaction Amount plus the aggregate amount of any
principal, interest and other amounts payable in order to fully perform and
satisfy any and all obligations under any other mortgage loan or indebtedness
encumbering the Subject Property (other than any mortgage loan or indebtedness
that is intended to remain in place following closing of the Refinance
Transaction), or (C) with respect to any Lease Transaction or BNSF Transaction,
the aggregate amount of any principal, interest and other amounts then due and
payable with respect to any mortgage loan or indebtedness encumbering the
Subject Property.





--------------------------------------------------------------------------------

Exhibit 10.2


The obligations of the Parties set forth in this Section 3 shall survive
termination of this Agreement until such time as all obligations of the Company
under Section 3(d) have been satisfied.
4.Term; Termination. This Agreement will commence as of the date hereof and will
automatically terminate upon the closing of any sale of the Subject Property or
of the beneficial ownership interest therein which results in neither KFS nor
any of its Affiliates owning the Subject Property or any beneficial interest
therein, and payment in full to the Service Provider of all Service Fees owed to
it hereunder at such time; provided, however, that (i) this Agreement may be
terminated at any time upon the mutual written agreement of the Parties and
(ii) in the event that Terracap is either no longer a party to the Indemnity and
Guaranty Agreement or is otherwise no longer responsible for the obligations of
the “Indemnitor” set forth in the Indemnity and Guaranty Agreement, the Company
may, upon 90 days prior written notice to the Service Provider, terminate this
Agreement as to the Guarantor Services and the Executive Officer Services only
(and, for the avoidance of doubt, following any such termination, this Agreement
shall remain in full force and effect as to the Director Services and the Asset
Management Services).


5.Relationship of Parties. The Service Provider is and shall remain at all times
an independent contractor of the Company in the performance of all Services. In
all matters relating to this Agreement, each Party will be solely responsible
for the acts of its employees and agents, and employees or agents of one Party
shall not be considered employees or agents of any other Party. Except as
specifically provided herein, none of the Parties shall act or represent or hold
itself out as having authority to act as an agent or partner of any other Party,
or in any way bind or commit any other Party to any obligations. Nothing
contained in this Agreement shall be construed as creating a partnership, joint
venture, agency, trust or other association of any kind, each Party being
responsible only for its obligations as set forth in this Agreement.


6.General Provisions.


(a)Notices. All notices, requests, demands, claims, and other communications
hereunder will be in writing. Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly given (a) when delivered personally
to the recipient, (b) when sent by electronic mail, on the date of transmission
to such recipient, (c) one business day after being sent to the recipient by
reputable overnight courier service (charges prepaid), or (d) four business days
after being mailed to the recipient by certified or registered mail, return
receipt requested and postage prepaid, and addressed to the intended recipient
as set forth below:
If to the Company:
With a copy to (which shall not constitute notice):
TRT LeaseCo, LLC
c/o Kingsway America Inc.
150 Pierce Road, 6th Floor
Itasca, IL 60143
Attention: Hassan Baqar and
William Hickey
Email: hbaqar@kingswayfinancial.com; whickey@kingswayfinancial.com
McDermott Will & Emery LLP
227 West Monroe Street
Chicago, Illinois 60606
Attn: Eric Orsic
Email: eorsic@mwe.com



If to Service Provider:
With a copy to (which shall not constitute notice):
DGI-BNSF Corp.
10290 West Atlantic Avenue, #480127
Delray Beach, FL 33448
Attention: Leo S. Schwartz
Email: lschwartz@cric2funds.com


and


DGI-BNSF Corp.
100 Sheppard Avenue East, Suite 502
Toronto, ON M2N 6N5
Canada
Attention: Larry Krauss
Email: lkrauss@terracap.ca
Dain, Torpy, Le Ray, Wiest & Garner, P.C.
745 Atlantic Avenue, 5th Floor
Boston, MA 0211
Attn: Timothy Pecci
Email: tpecci@daintorpy.com



Any Party may change the address to which notices, requests, demands, claims,
and other communications hereunder are to be delivered by giving the other
Parties notice in the manner herein set forth.





--------------------------------------------------------------------------------

Exhibit 10.2


(b)Entire Agreement. This Agreement (including the documents referred to herein)
constitutes the entire agreement among the Parties and supersedes any prior
understandings, agreements, or representations by or among the Parties, written
or oral, to the extent they relate in any way to the subject matter hereof.


(c)Amendments and Waivers. No amendment of any provision of this Agreement shall
be valid unless the same shall be in writing and signed by each Party. No waiver
by any Party of any provision of this Agreement or any default,
misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, shall be valid unless the same shall be in writing and
signed by the Party making such waiver nor shall such waiver be deemed to extend
to any prior or subsequent default, misrepresentation, or breach of warranty or
covenant hereunder or affect in any way any rights arising by virtue of any
prior or subsequent such occurrence.


(d)Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.


(e)Construction. The Parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement. Any reference to any law shall be deemed also to refer to all
rules and regulations promulgated thereunder, unless the context requires
otherwise. The word “including” shall mean including without limitation.


(f)Assignment. This Agreement shall be binding upon and inure to the benefit of
the Parties named herein and their respective successors and permitted assigns.
No Party may assign either this Agreement or any of its rights, interests, or
obligations hereunder without the prior written approval of the other Party.


(g)Headings. The section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.


(h)Applicable Law. This Agreement and any claim, controversy or dispute arising
out of or related to this Agreement, any of the transactions contemplated
hereby, the relationship of the parties, and/or the interpretation and
enforcement of the rights and duties of the parties, whether arising in
contract, tort, equity or otherwise, shall be governed by and construed in
accordance with the domestic laws of the State of New York (including in respect
of the statute of limitations or other limitations period applicable to any such
claim, controversy or dispute), without giving effect to any choice or conflict
of law provision or rule (whether of the State of New York or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of New York.


(i)Waiver of Trial by Jury. EACH OF THE PARTIES WAIVES THEIR RESPECTIVE RIGHTS
TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OR
RELATED TO THIS AGREEMENT IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY
TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR ANY AFFILIATE OF
ANY OTHER SUCH PARTY, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS OR
OTHERWISE. THE PARTIES AGREE THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE
TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING THE FOREGOING, THE
PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED
BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING
WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF
THIS AGREEMENT OR ANY PROVISION HEREOF. THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.


(j)Consent to Jurisdiction. THE PARTIES AGREE THAT ALL DISPUTES, LEGAL ACTIONS,
SUITS AND PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT MUST BE
BROUGHT EXCLUSIVELY IN THE STATE OR FEDERAL COURTS LOCATED IN THE SOUTHERN
DISTRICT OF NEW YORK (COLLECTIVELY THE “DESIGNATED COURTS”). EACH PARTY HEREBY
CONSENTS AND SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE DESIGNATED COURTS. NO
LEGAL ACTION, SUIT OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY BE BROUGHT
IN ANY OTHER FORUM. EACH PARTY HEREBY IRREVOCABLY WAIVES ALL CLAIMS OF IMMUNITY
FROM JURISDICTION AND ANY OBJECTION WHICH SUCH PARTY MAY NOW OR HEREAFTER HAVE
TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING IN ANY DESIGNATED
COURT, INCLUDING ANY RIGHT TO OBJECT ON THE BASIS THAT ANY DISPUTE, ACTION, SUIT
OR PROCEEDING BROUGHT IN THE DESIGNATED COURTS HAS BEEN BROUGHT IN AN IMPROPER
OR INCONVENIENT FORUM OR VENUE. EACH OF THE PARTIES ALSO AGREES THAT DELIVERY OF
ANY PROCESS, SUMMONS, NOTICE OR





--------------------------------------------------------------------------------

Exhibit 10.2


DOCUMENT TO A PARTY HEREOF IN COMPLIANCE WITH SECTION 6(a) OF THIS AGREEMENT
SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY ACTION, SUIT OR PROCEEDING IN A
DESIGNATED COURT WITH RESPECT TO ANY MATTERS TO WHICH THE PARTIES HAVE SUBMITTED
TO JURISDICTION AS SET FORTH ABOVE.


(k)Confidentiality. The Service Provider shall treat and hold as confidential
all of the terms and conditions of this Agreement; provided, however, that the
Service Provider may disclose such information to its legal counsel,
accountants, financial planners and/or other advisors on an as-needed basis so
long as any such individual or entity is bound by a confidentiality obligation
with respect thereto.


(l)Counterparts. This Agreement may be executed in one or more counterparts
(including by means of facsimile or portable document format (.PDF)), each of
which shall be deemed an original but all of which together will constitute one
and the same instrument.


7.Indemnification. Notwithstanding anything herein to the contrary, with respect
to the Guarantor Services, KFS, an Affiliate of the Company, hereby agrees to
indemnify, defend and hold harmless the Service Provider, Terracap and any
Affiliate or subsidiary of the Service Provider providing the Guarantor Services
(collectively, the “Servicer Indemnified Parties”), from and against any and all
liability, claims, damages, expenses (including, without limitation, reasonable
attorneys’ fees) and causes of action of any kind or nature whatsoever arising
out of, connected with or related to the Indemnity and Guaranty Agreement
(collectively, “Claims”) brought by the Purchaser (as such term is defined in
the Indemnity and Guaranty Agreement) under the Indemnity and Guaranty
Agreement, which Claims are directly caused by actions that are taken by a
Company Group Responsible Party which directly trigger liability to or
obligations of Terracap pursuant to Section 1 of the Indemnity and Guaranty
Agreement (including, without limitation, the last paragraph thereof). The
indemnification obligations set forth in this Section 7 shall remain in effect
until the later to occur of (a) the Note Satisfaction and (b) termination or
expiration of Terracap’s liability for claims under Section 1 of the Indemnity
and Guaranty Agreement. In addition, for the avoidance of doubt, all parties
hereto acknowledge and agree that (i) the indemnification obligation set forth
in this Section 7 shall be the sole remedy of the Servicer Indemnified Parties
with respect to any Claims arising from or relating to the triggering of the
obligations set forth in Section 1 of the Indemnity and Guaranty Agreement;
(ii) any party seeking indemnification pursuant to this Section 7 shall look
solely to the assets of KFS and no other individual or entity (including any
direct or indirect equity holder of KFS) shall be responsible for any
indemnification obligation hereunder and (iii) KFS’s indemnification obligations
set forth in this Section 7 shall not be triggered by (X) the failure of CMC or
any of its Affiliates or subsidiaries (other than the Company) to lend,
contribute or otherwise pay money to, or on behalf of, the Company or (Y) the
commencement (whether voluntary or otherwise) of any filing, case or other
proceeding, or the entry of any decree, judgment, order or other ruling, under
any bankruptcy or insolvency law or any law relating to creditor’s rights or
remedies, in each case with respect to CMC or any of its Affiliates or
subsidiaries (other than the Company) or any of their assets.


8.Termination of Guarantor Services. In the event that the Note Satisfaction has
occurred, (a) Terracap shall be removed as “Indemnitor” under the Indemnity and
Guaranty Agreement as of the effective date of the Note Satisfaction, (b) the
Service Provider shall be relieved of its obligation to provide the Guarantor
Services as of such date and (c) for the avoidance of doubt, this Agreement
shall otherwise continue in effect and all Service Fees will continue to be paid
in accordance with Section 3 of this Agreement.


9.Removal of Certain Officers. KFS agrees that it will not cause CMC or any of
its subsidiaries to remove Leo Schwartz or Larry Krauss as officers of CMC or
any of its subsidiaries unless, prior to or contemporaneously with such removal,
Terracap is either no longer a party to the Indemnity and Guaranty Agreement or
is otherwise no longer responsible for the obligations of the “Indemnitor” set
forth in the Indemnity and Guaranty Agreement.


10.Terracap Guaranty. Terracap hereby guarantees the performance and observation
by the Service Provider of its obligations hereunder. The obligation of Terracap
under this Section 10 is a continuing guaranty and shall remain in effect until
the Note Satisfaction has occurred.


11.Additional Consideration for Guarantor Services. Without limitation,
reduction or abatement of any Service Fees to be paid to the Service Provider
hereunder, as additional consideration to the Service Provider for the Guarantor
Services, (a) the Company shall not enter into any Refinance Transaction
pursuant to which Service Provider, Terracap or any of their Affiliates may be
required to further guaranty any obligations of CMC or any of its subsidiaries,
or which would reasonably be expected to increase the liability of any of the
Servicer Indemnified Parties under the Indemnity and Guaranty Agreement or
otherwise materially impact Terracap’s (or its applicable successor’s or
assign’s) obligations under the Indemnity and Guaranty Agreement, and (b) KFS
shall not cause or allow CMC or any of CMC’s subsidiaries to incur any
additional indebtedness pursuant to which Service Provider, Terracap or any of
their Affiliates may be required to further guaranty any obligations of CMC or
any of its subsidiaries, or which would reasonably be expected to increase the
liability of any of the Servicer Indemnified Parties under





--------------------------------------------------------------------------------

Exhibit 10.2


the Indemnity and Guaranty Agreement, without the prior written consent of the
Service Provider as to each such transaction referenced in the foregoing clauses
(a) and (b). Consent of the Service Provider as to any specific transaction
described in this Section 11 shall not be effective as the Service Provider’s
consent to any other such transaction, and the requirement for the Service
Provider’s consent under this Section 11 may not be waived except by a written
waiver of the Service Provider in each instance where the Service Provider’s
consent may be required.


[Signature Page Immediately Follows]







--------------------------------------------------------------------------------

Exhibit 10.2




The Parties have executed and delivered this Management Services Agreement as of
the date first written above.


COMPANY:
TRT LEASECO, LLC
By:    ____________________________________
Name:
Title:
SERVICE PROVIDER:
DGI-BNSF CORP.
By:    ____________________________________
Name:
Title:
As to its obligations set forth in Section 10 of this Agreement:
TERRACAP:
TERRACAP MANAGEMENT INC.
By:    ____________________________________
Name:
Title:
As to its obligations set forth in Sections 7, 9 and 11 of this Agreement:
KFS:
KINGSWAY FINANCIAL SERVICES INC.
By:    ____________________________________
Name:
Title:





